

	

		II

		109th CONGRESS

		1st Session

		S. 713

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Roberts (for himself

			 and Mr. Lugar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide for

		  collegiate housing and infrastructure grants.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Collegiate Housing and Infrastructure

			 Act of 2005

				.

		

			2.

			Charitable organizations permitted to make collegiate housing

			 and infrastructure grants

			

				(a)

				In general

				Section 501 of the Internal Revenue Code of 1986 (relating to

			 exemption from tax on corporations, certain trusts, etc.) is amended by

			 redesignating subsection (q) as subsection (r) and by inserting after

			 subsection (p) the following new subsection:

				

					

						(q)

						Treatment of organizations making collegiate housing and

				infrastructure improvement grants

						

							(1)

							In general

							For purposes of subsection (c)(3) and sections 170(c)(2)(B),

				2055(a)(2), and 2522(a)(2), an organization shall not fail to be treated as

				organized and operated exclusively for charitable or educational purposes

				solely because such organization makes collegiate housing and infrastructure

				grants to an organization described in subsection (c)(7), so long as, at the

				time of each such grant, substantially all of the active members of the

				recipient organization are full-time students at the college or university with

				which such recipient organization is associated.

						

							(2)

							Housing and infrastructure grants

							For purposes of paragraph (1), collegiate housing and

				infrastructure grants are grants to provide, improve, operate, or maintain

				collegiate housing that may involve more than incidental social, recreational,

				or private purposes, so long as such grants are for purposes that would be

				permissible for a dormitory of the college or university referred to in

				paragraph (1). A grant shall not be treated as a collegiate housing and

				infrastructure grant for purposes of paragraph (1) to the extent that such

				grant is used to provide physical fitness equipment.

						

							(3)

							Grants to certain organizations holding title to property,

				etc

							For purposes of this subsection, a collegiate housing and

				infrastructure grant to an organization described in subsection (c)(2) or

				(c)(7) holding title to property exclusively for the benefit of an organization

				described in subsection (c)(7) shall be considered a grant to the organization

				described in subsection (c)(7) for whose benefit such property is held.

						.

			

				(b)

				Effective date

				The amendment made by this section shall apply to grants made in

			 taxable years ending after the date of the enactment of this Act.

			

